                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 RANDY BEASLEY,

         Petitioner,
                                                     Case No. 2:17-cv-194
 v.
                                                     HONORABLE PAUL L. MALONEY
 DANIEL LESATZ,

       Respondent.
 ____________________________/

                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondent and against

Petitioner.




Dated: February 5, 2019                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
